Citation Nr: 1505817	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to October 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a 30 percent rating.  The Veteran appealed the rating assigned; during the course of that appeal, a claim for a TDIU, due to his service-connected bilateral hearing loss, was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In July 2012, a video conference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In April 2013, the Board remanded the issue of a TDIU rating for additional development and to satisfy notice requirements.

In April 2013, the Board also denied entitlement to a rating in excess of 30 percent for bilateral hearing loss.  Because a final Board decision was rendered with regard to that issue, it is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is unable to maintain gainful employment due to his service-connected bilateral hearing loss.  As that disability is rated only 30 percent, he does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

The evidence of record reflects that the Veteran worked as a pharmacist and as a security officer after leaving the military.  In a May 2008 statement, he described how he was allegedly fired from his job as a security officer for not hearing a fire alarm "that most people could hear."  In an August 2008 statement, he described the effects of his bilateral hearing loss disability on his employment, including how his inability to hear had allegedly caused him problems gaining meaningful employment and keeping employment (as his inability to hear the fire alarm in two plants allegedly cost him two good jobs).  A VA Form 21-4192 (received in July 2013) from his former employer indicated that he worked as a security officer with that company from March 1994 until September 2008, when he retired for "voluntary - medical" reasons.  [At his July 2012 Board hearing, the Veteran affirmed that he was retired.]

On June 2011 VA audiological examination, the VA examiner noted that the Veteran's hearing difficulty had significant effects on occupational activities.  On October 2012 VA audiological examination, the VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work; such impact was described by the Veteran in that he "must have repetition and it is making everyone mad."  On August 2013 VA audiological examination, the VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work; such impact was described by the Veteran in that he reported "difficulty hearing and understanding conversational speech."

As the Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, referral to the Director of Compensation and Pension Service for consideration of the matter is necessary.  Prior to such referral, the Veteran should again be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.



Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  After the development sought above is completed, the AOJ must forward the record to the VA Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU rating (due to his service-connected bilateral hearing loss) on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  In connection with the referral, the AOJ must include a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.  In the opinion, the Director must consider and address the June 2011 VA examiner's opinion (which indicated that the Veteran's hearing difficulty had significant effects on occupational activities), the October 2012 VA examiner's opinion (which indicated that the Veteran's hearing loss impacted his ability to work), and the August 2013 VA examiner's opinion (which indicated that the Veteran's hearing loss impacted his ability to work).

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for a TDIU rating (to include consideration of the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

